Warren E. Burger: We'll hear arguments next in International Brotherhood of Electrical Workers against Foust. Mr. Cohen, I think you may proceed when you are ready.
Laurence J. Cohen: Thank you Mr. Chief Justice, and may it please the Court. This is an action for breach of the duty of fair representation under the Railway Labor Act. In the district court, the jury found that the union had breached its duty to Mr. Foust. It awarded compensatory damages of $40,000 and punitive damages of $75,000. The Tenth Circuit affirmed in all respects. This Court denied certiorari on two of the issues raised in our petition whether the union had breached its duty as a matter of law and whether the award of compensatory damages was proper. The single issue on which certiorari was granted, was the propriety of the punitive damage award. The basis for the lower court's finding that the union had breached its duty to Foust was the fact that it filed a grievance on his behalf, two days after the expiration of the 60-day grievance period provided in the collective bargaining agreement and that was the basis of the ultimate denial of that grievance by the National Railroad Adjustment Board. The facts underlying the filing of the grievance are basically undisputed and can be summarized briefly. Foust was an employee of the Union Pacific Railroad and he was represented by the IBEW for collective bargaining purposes. In March of 1970, he was injured on the job. He took several succeeding medical leaves of absence, the last of which expired December 22, 1970. He did not file a timely request for a further extension of his leave of absence. And on February 3, 1971, The Railroad wrote to Foust and stated that he was discharged for his failure to do so and his failure to submit a required physician statement. Now under this Court's decision in Elgin, Joliet & Eastern Railway against Burley, Foust at that point had the option of proceeding on his own to file a grievance or asking that it be handled by his union or by an attorney. He chose to use the attorney, who was then representing him in his personal injury claim under the Federal Employers Liability Act and on February 11, his attorney wrote to the Railroad concerning the discharge. The letter went unanswered and he got no favorable response in two subsequent phone calls to The Railroad. On March 26, which was the 51st day of the grievance period, the attorney wrote to the union, the union representative Jones, and asked that the union attempt to have Jones, excuse me, Foust reinstated. Jones considered the request unusual, since it came not from the employee the union represented but from his attorney. So he called his superior. They discussed the matter and concluded they needed an authorization from Foust himself to proceed, and the superior prepared a letter for Jones to send to Foust. He mailed that letter to Jones, who dated and signed it and he mailed it to Foust on April the 5th. In essence, the letter said we need a written authorization from you to handle this matter on your behalf. He didn't wait for a response. However, on the following day, April 6, he filed a grievance. That however was two days after the 60-day period. I would like to mention two other factual points.
Thurgood Marshall: He knew that, didn't he? He knew that the attorney mailed the letter?
Laurence J. Cohen: It's not entirely clear, Mr. Justice Marshall. In his deposition, he said I feel at that time that it was untimely. We don't deny that he should have known it was untimely.
Thurgood Marshall: Well, it would have been horrible if he knew it was untimely, and then wrote a letter like that.
Laurence J. Cohen: No. It's my understanding of the record that he – that it's simply not clear that he did know it at that time. Foust admitted that he made no effort between February 3rd, the date of his discharge and April 5th to contact the union personally. He also acknowledged that there was no animosity, or adverse, or bad relationship between them. His only complaint was that the union was late in filing his grievance. Now our principal position here is that punitive damages are not a proper remedy for breach of the duty of fair representation and that is because a duty of fair representation suit is one to enforce a statutory right and the remedy for violation of that right must also be drawn from the statute. Specifically, the question of whether punitive damages are allowable in a fair representation case, we feel must be determined by the National Labor Policy, the best evidence of which is found under the National Labor Relations Act under which there are many more precedents than the Railway Labor Act.
Byron R. White: In adjudicating this case, do you understand that we shouldn't do so on the assumption that there was breach of duty?
Laurence J. Cohen: I think you must, Mr. Justice White. With the denial of certiorari on that issue, for purposes of this Court the breach is established.
Byron R. White: Well, let me ask you another question. I don't think this is the same question. Do you think that there is open in this Court the question of whether that was a wrongful discharge?
Laurence J. Cohen: Let me try to answer that this way. Foust settled with the Railroad both for his personal injury claim and waived any claim on wrongful discharge before this suit was filed.
Byron R. White: I know, but how about the union? I would suppose that I'll just ask you this, suppose it's -- would punitive damages ever be, even if they were allowable in the proper case, would punitive damages be allowable if there had been no injury?
Laurence J. Cohen: No. I think not. I think that is the very least that is clear from Vaca.
Byron R. White: So well then what I want to know is, is the question of wrongful discharged open here?
Laurence J. Cohen: We feel it is not open.
Byron R. White: We must assume there was a wrongful discharge?
Laurence J. Cohen: I think so. I think the union unfortunately below did not accept to the instructions that the jury should not consider that issue. We feel in a proper case as we read this Court's decisions, both elements must be approved.
Byron R. White: So we judge the case here on the assumption that there was both a wrongful discharge and a breach of duty?
Laurence J. Cohen: I would think so, Mr. Justice White.
William H. Rehnquist: And the jury--
Warren E. Burger: So we'd have to reexamine the compensatory damages as well, would we not?
Laurence J. Cohen: If certiorari had not been denied on that I would certainly think so.
Warren E. Burger: And it's your position and no matter how malevolent, or spiteful, or deliberately injurious the intent of the union was, although it may not have been in this case, even if in some other case that were proven, punitive damages can never be allowed as a matter of law?
Laurence J. Cohen: That is our principal position just as in a 303 action, which is also an action for a statutory tort, no matter how willful or even vicious, as this Court held in Teamsters v. Morton only remedial sanctions are provided. Of course, we do make the alternative argument, Mr. Justice Rehnquist that on the record of this case, if the Court does not accept our principal position, the standard used by the Tenth Circuit is far lacking the requirements of the prevailing standard for punitive damages. We submit that the -- on the principal position that the Federal Labor Policy, which underlies these statutes is one of providing exclusively remedial relief under the National Labor Relations Act. This was established as early as the Republic Steel case we cite, where Chief Justice Hughes noted that the Act contained only remedial and not punitive relief, and he noted that the deterrent effect of punitive action was not a sufficient justification for such sanctions. Those principles have been reiterated trough the years. In this Court for example in the Carpenters Local 60 case by you Mr. Chief Justice, when writing for the DC Circuit in the Ladies Garment Worker's case we cite at page 15, the same result obtains under the Forty-Seventh Amendment, the LMRA, I just mentioned Teamsters versus Morton which is an explicit holding, also under 301 a breach of contract action where the leading case is the Brooke Shoe decision which we cite where Chief Judge Biggs I think succinctly summed up both the correct result and the reason for that result, “It is a general policy of The Federal Labor Laws to which the Federal Courts are to look for guidance in Section 301 actions, to supply remedies rather then punishments. ”Now it appears to us that this Court reached the same conclusion in this very context in Vaca versus Sipes. After noting that the jury there had awarded both compensatory and punitive damages, the Court held “Such damages are not recoverable from the union in the circumstances of this case.” The Court then went on to discuss the fact that any compensatory damages that were due if the union had breached its duty, would have been attributable to the wrongful discharge by the employer. Now the Ninth Circuit has interpreted Vaca as we do as holding the punitive damages are strictly unavailable in fair representation cases.
Byron R. White: What the language you just referred to literally means?
Laurence J. Cohen: Well we offer Mr. Justice White, two possible explanations for that language in our brief. We acknowledge that an alternative basis maybe that you may not have them, if there are no or almost no compensatory damages. We think the broader holding is the better reading, but I would certainly argue with you as to --
Byron R. White: Well, Vaca said that the damage was caused by the employer?
Laurence J. Cohen: That is correct.
Byron R. White: And just a while ago you indicated you didn't think punitive damages, it should be allowed if there were no damages caused by the person I guess whom damages are sought.
Laurence J. Cohen: If the issue were open here Mr. Justice White, we would argue that the award of compensatory damages against the union was plainly improper.
Byron R. White: Well that was the situation in Vaca?
Laurence J. Cohen: That's right. In effect we paid –-
Byron R. White: No you have the --
Laurence J. Cohen: -- wrong discharge here.
Byron R. White: -- statement that no punitive damages in the circumstances of this case?
Potter Stewart: Because there were no damages in the circumstances?
Laurence J. Cohen: That's right. We think that Vaca can be read either more broadly yes, and the Ninth Circuit has read it that way. Obviously of course we point out the matter is open. As far as the Railway Labor Act itself, probably the most thorough analysis of its structure was provided by the Third Circuit in the Deboles case which we cite at pages 12, 13 and 24 and 25 of our brief. In which after examining the precedents under the National Labor Relations Act and the structure of the Railway Labor Act, the Court concluded “There is no intention that the Railway Labor Act deviates from this general pattern of remedies under the NLRA, at least with respect to union misconduct.” The same conclusion had been reached in another Railway Labor Act case many years earlier in Judge Taylor Bright's opinion in Brady versus TWA. Now we think it's significant in looking at the Railway Labor Act, that under the provisions of Section 2 (Tenth) the criminal sanctions which are provided for willful carrier violations of five specified paragraphs, do not encompass the duties which are declared in paragraphs First and Second from which this Court has said the duty of fair representation arises. So we feel if the test is the National Labor Policy that the conclusion must be reached that punitive damages are not allowable for any breach of the duty of fair representation or wrongful discharge.
William H. Rehnquist: I have a little difficulty with that position. Perhaps the difficult stems from my own lack of understanding. To me those acts place the employee and the union on one side of the fence and the employer on the other and when the Court has interpreted to say they're remedial and you can only get so much out of the employer by virtue of it, but when you're talking about a union which is basically supposed to be representing the employee, it doesn't seem to me that you necessarily have the same limits as you would in the remedies against the employer if there is almost a fiduciary obligation involved.
Laurence J. Cohen: Well we think again though Mr. Justice Rehnquist that you have to look to the scheme of the statues and even when Congress amended the Act in 1947 to provide Union Unfair Labor Practices it made no change in its for remedial policy and this Court's decision in Carpenters Local 60 in 1961 was a case where a remedy which this Court held punitive was imposed on a union based on its action vis-à-vis the employees it represented and this Court held the Douze Reimbursement Remedy in that case was punitive and could not stand.
William H. Rehnquist: Well does it necessarily follow, because a union can't be punished for violation of a practice made unfair by the Act of 1947 and an employee or employer can't be punished by the for the Act of 1935 violation, that a union representing an employee and processing a grievance can -- is likewise limited in the damage that can be awarded?
Laurence J. Cohen: We think that conclusion does follow Mr. Justice Rehnquist because the entire statutory scheme is one of deliberately providing only remedial relief, and in that case where the Courts have implied the duty of fair representation, we think it would be a quantum leap for the Courts to provide something far beyond anything contemplated by the Congress anywhere in this related group of statues. We think, the same approach or the same result obtains under a different approach, a more general statutory approach which we suggest, in which we draw from Judge Parker's decision for the Fourth Circuit in Mine Workers versus Patton. We cite that at some detail in our brief. We also in our reply brief cite the Phelps Dodge case, where this Court held that even in the flagrant case of a deliberately discriminatory refusal to hire based on union membership, a violation that is both willful and one that runs to the heart of the Act, no more than a make hold order was appropriate and we think under either the specific or the more general standard that we advance the conclusion should be reached that neither employers nor unions in these wrongful discharge duty of fair representation cases should be subject to the threat of punitive damages. If the Court does not accept that basic position, that punitive damages are never available in fair representation cases. We think that the filing of Foust grievance two days out of time is not a legally sufficient basis to support the award in this case. That is because the prevailing requirement as we understand it for an award of punitive damages is some showing of malice or willful or outrageous misconduct as opposed to a showing of negligence.
Thurgood Marshall: Mr. Cohen, is there any record of the grievance being filed out of time and having been considered in this particular shop?
Laurence J. Cohen: I'm not sure, I understand what you mean by considered?
Thurgood Marshall: Well, suppose 50 times before a grievance filed two days later had been considered, that would be one thing, if it were uniform and never considered, wouldn't it be different?
Laurence J. Cohen: I don't think there is any such showing here.
Potter Stewart: One way or the other?
Laurence J. Cohen: One way or the other. To the extent that it is relevant Jones the first level union representative testified that in his three years in that position, he had handled seven or eight grievances, each had come directly from the employee involved, there was no indication that there was any problem with timeliness and he then went on to state that it was because this case was different that he took the time to check with his superior and the letters when back and forth. We have set forth a number of cases including this Court's decision only last term in Carey versus Piphus which seems to require as we suggest a showing of some sort of malicious intention or deliberate violence or oppression, I won't go into all of those here, they are set out in our brief, as it is Dean Prosser's work. In fact the court below seemed to be aware that it was using a lesser standard than some of the other Courts including those on which it had purported to rely, but it didn't explain why its lesser standard might be correct. Now when it looked at the facts here, the Tenth Circuit noted “The time available to the union was limited.” And it was limited because Foust's prior attorney used up 52 of the 60 days available, but the Court nevertheless faulted the union for engaging in what it called ‘Needless correspondence back and forth' during the remaining eight days and for insisting on an authorization from Foust. So at most and in the Tenth Circuit's own view, the union was guilty of negligence or an error of law or of judgment, which does not even approach the kind of malicious or willful misconduct, which is required to support the punitive damage award. I would like to add a final word in that regard. This Court's last statement on the duty of fair representation was in Hines versus Anchor Motor Freight. And one of the points made there was that a mere error of judgment was not sufficient to find a breach of the duty. Well, we may not argue that here, but I would submit that if it is not adequate to find a breach of the duty and that is in essence what happened here, it a fortiori is not sufficient to support an award of punitive damages. On either of the basis therefore, we think the judgment of awarding punitive damages should be reversed and unless the Court has further questions, I'll save my remaining time.
Warren E. Burger: Very well Mr. Cohen. Mr. Mackey?
Terry W. Mackey: Thank you, Mr. Chief Justice, may it please the Court. The beginning point of the argument was Vaca versus Sipes statement. We hold that such damages are not recoverable from the union in the circumstances of this case. That case in the next paragraph goes on to say, “the appropriate remedy for a breach of a union's duty of fair representation must vary with the circumstances of the particular breach.” We rely in our brief on Textile Workers versus Lincoln Mills, a case decided in 1957 and in that case, they went into the statutory history of the Labor Management Relations Act and admittedly those – the acts here –- the Railway Labor Act and the LMRA are very similar in their approaches to the solving of union problems, but Lincoln Mills like Vaca leaves it almost to an ad hoc approach to each case for the district courts. There is no guidance, one suspects in later cases unless you can take such cases as Harrison versus the United Transportation Union, a case in which Certiorari was denied in 1976 in this Court, in which it was stated by the Fourth Circuit Court of Appeals that unless punitive damages are available, an employee may lack the strong legal remedy necessary to protect his rights against a union, which is either maliciously or in utter disregard of his rights denied him fair representation, to say then that this Court when it denied Cert did not have that issue before it to consider as one that I cannot say was raised in the petition for certiorari, but I can say it was certainly an issue in the case and appears to have been decided by this Court at that time. It would seem then that if in fact it is an ad hoc approach that we must take, you must examine in each case to “Vaca” the circumstances of the case. The union has always glossed over the real relationship between Mr. Foust and the defendant in the court below. The problems between Mr. Foust as the record reflects in each and every instance is that in April of 1970 Mr. Foust contacted Mr. Jones whose deposition was referred to in prior argument. Mr. Foust received no response to that and indeed subsequently contacted Mr. Jones again in November, through his counsel Mr. Moriadi (ph) who was then representing him in the matter of his personal injury FELA (ph) case with the Railroad asking why some action had not been taken on the 1970 written letter, which is in the record to Mr. Jones, no action had occurred on that. On September 8, meanwhile, the union was conferring among itself. Mr. Wisniski, the other defendant and Mr. Jones in fact were writing letters to each other about what to do about Mr. Foust. Neither of them contacted Mr. Foust until December 8, however and then Mr. Jones and Mr. Foust had a telephone conversation in which Mr. Foust alleged that Mr. Jones told him that the union would do nothing for Mr. Foust, because he had retained counsel in his FELA case and therefore he could take his counsel and do as he would with his contract relationship with the Railroad. That is a disputed fact before the Court, but taking the rule, the evidence most favorable to the prevailing party that seems to be an appropriate fact. The next item is that the Railroad than became involved with Mr. Foust and there were two pieces of correspondence resulting in the February 3 letter discharging Mr. Foust. That letter purportedly by the union to be only a relationship only dealing with a relationship between Mr. Foust and the Railroad was the termination letter with copies sent to Mr. Wisniski, the other defendant in the case. Consequently, Mr. Wisniski, and the record reflects this there upon two days later, Mr. Foust was discharged on February 3 and two days later on February 5, Mr. Wisniski again wrote to Mr. Jones saying, please send me all that you have on this matter. Promptly thereafter Mr. Jones responded to Mr. Wisniski by sending him a copy of a leave of absence form and that was all that he had in his records, Mr. Jones had in his records relating to that. Again the union had no correspondence with Mr. Foust directly. Subsequently Mr. Moriadi (ph) thereafter, the attorney for Mr. Foust, in an attempt believing that the discharge was so patently wrongful on its face it could simply be resolved by confrontation with the Railroad, wrote to the officer who had signed the discharge letter. He received no response; again these matters are in the record. He received no response; he called that same officer. That officer said, well this is a matter for the union to take up. Mr. Moriadi (ph) then on March 26 and that letter is set out in a footnote in the opinion of the Tenth Circuit, but Mr. Moriadi (ph) then wrote to Mr. Jones of the union that was either the 51 or 52 day, the record says 51, there is argument that it may have been the 52 day, but in any event, we know that that letter was received, it was mailed on the 26, March and that was the taking with the date most favorable to the union even the 52 day and received in Rawlins where Mr. Jones was on the 27, the 53 day. Mr. Jones promptly called Mr. Wisniski, the other defendant, and he said now what do I do? And Mr. Wisniski promptly wrote the letter set forth of the 5, April, one day too late saying, he typed that letter and he sent it to Mr. Jones and he said to Mr. Jones now you mail that to Mr. Foust saying we are not going to recognize his request for us to handle his grievance. The simple fact was that was done on March 30. The first correspondence relating to Mr. Foust grievance was March 30, the 55 day, plenty of time in which to obtain the necessary form, which was a very simple letter saying, there is a letter addressed to Mr. H.M. Robertson. It's in the appendix to the brief and it says, we have a grievance on behalf of Mr. Foust that he was wrongfully discharged; we will send you the details and so, that was a simple proposition. All of this took place again between Mr. Wisniski and Mr. Jones of the union without contact to Mr. Foust. Then again referring to the relationship between Mr. Foust and the union, at that point, the letter of the 5 from Mr. Wisniski to Mr. Jones says you better send this letter, the one saying we are not going to represent you to Mr. Foust, so we don't get any litigation. Then promptly, thereafter Mr. Jones sends the notice of grievance to the Railroad and shortly thereafter, on the 9, April sends an explanatory letter to Mr. Foust, the first writing of explanation by the union from April 17, 1972 to April 9, 1971 by the union to Mr. Foust. That's the relationship that existed. In fact, the letter of grievance -- I refer to it as letter of grievance, the letter to the Carrier, The Railroad is in the record twice. It bears two hand written dates, each written by Mr. Jones both of them unfortunately late, but one of them later than the other. The ultimate decision was that the letter of the 6, the grievance letter of the 6 was the appropriate one. There is another identical letter in the record with a hand written date that shows it was mailed on the 8. The inferences that maybe drawn from that are that the relationship between Mr. Foust and the Union was not quite as simple, as the Union might wanted it to be or might conclude it to be on the basis of those facts. There had been prior conduct between the Union and Mr. Foust that would indicate according to the trial court's instruction, one of the necessary requirements are reckless, wanton, disregard of the rights of Mr. Foust or oppressive conduct on the part of the Union as defined by the trial court and trial court's --
Thurgood Marshall: Mr. Mackey --
Terry W. Mackey: yes, Mr. Justice Marshall.
Thurgood Marshall: All of that transpired before the letter was written, the late letter, could your client had recovered damages from the Union?
Terry W. Mackey: From the union? No sir. If they had filed in time?
Thurgood Marshall: Yeah.
Terry W. Mackey: No if they had filed in time, you would have no cause.
Thurgood Marshall: What was all of that good for?
Terry W. Mackey: I beg your pardon sir?
Thurgood Marshall: What is all of that good for us in this case?
Terry W. Mackey: The question is punitive damages. The question therefore is what is the --
Thurgood Marshall: He'll sue for any kind of damages, but he couldn't sue for that. I mean the way these unions operate back and forth, you can't go to court everyday on those, can you?
Terry W. Mackey: No sir. If I understand your question correctly --
Thurgood Marshall: -- I mean his lawyer tells you what you can do with your paper? You can't carry that to court.
Terry W. Mackey: I need to ask you sir, if I understand your question correctly, if the Union had filed in time, would Mr. Foust have a cause of action?
Thurgood Marshall: Yes.
Terry W. Mackey: If the union had filed in time Mr. Foust would have no course of action.
Thurgood Marshall: And he wouldn't – and certainly couldn't have gotten punitive?
Terry W. Mackey: No sir. The question of –-
Byron R. White: Was it ever determined by anybody in this case whether there had been a wrongful discharge that wasn't submitted to the jury, was it?
Terry W. Mackey: No sir, it was not. In fact the instructions --
Byron R. White: The judge had kept it from them?
Terry W. Mackey: The instructions were to the contrary at the request to the union.
Byron R. White: What do you think about – I'm just curious about recovering from an Union substantial damages, particularly punitive damages without a determination that there had been a wrongful discharge?
Terry W. Mackey: I feel that Mr. Foust should have had the benefit of the determination of the wrongfulness of his discharge. I think we have to assume though and there is an exhibit dealing with that in the record.
Byron R. White: Well, Mr. Foust, I would -- suppose that it had been determined in this case that there hadn't been a wrongful discharge, but nevertheless a breach of duty by the Union, what would have been the damages?
Terry W. Mackey: The damages would have been minimum as is suggested by counsel. And the defendant's exhibit Y, which is the report of the second division of the Railroad Board of Adjustment, which although not a complete determination on the merit says, it starts out by saying first of all this grievance was filed untimely. But there is a substantial question of the justice in this decision because of the merits, and so it would seem to indicate that was the Railroad's – the Union's exhibit, it would seem to indicate that there was a meritorious claim here, although there was no determination of that and that's the only exhibit in the record that was referred to that.
Byron R. White: But apparently, there was never any objection in this case at all the instruction, keeping that issue from the jury as to the wrongfulness of the discharge?
Terry W. Mackey: No sir. The -- I cannot accept the premise that a Union would never be entitled to have punitive damages assessed against it. I've misstated that. I mean to say that I cannot accept the premise that an Union somehow is isolated and may conduct itself in a vacuum without fear of retribution in the appropriate case and that's all punitive damages are. It's a retributive attempt by civil plaintiff to deter a defendant from a subsequent conduct of the same kind. There is nothing in the history of the action, question here to indicate that such an approach is possible. And indeed, in Textile Workers versus Lincoln Mills at page 195, I believe it is, no, excuse me! At page 455, they were discussing -- the court there is discussing the legislative history and Mr. Warden of Congress made the statement, “Mr. Chairman, I take this time for the purpose of asking the Chairman a question, and, in asking the question I want it understood that it is intended to make a part of the record that may hereafter be referred to as history of the legislation. It is my understanding that Section 302, the section dealing with equal responsibility under collective bargaining contracts in strike actions and proceedings in district courts, contemplates not only the ordinary lawsuits for damages, but also such other remedial proceedings both legal and equitable as might be appropriate in the circumstances. In other words, proceedings could for example, be brought by the employers, the labor organizations or interested individual employees under the Declaratory Judgment Act in order to secure declarations from the court of legal rights under the contract.” Mr. Hartley: The interpretation the gentleman has just given of that section is absolutely correct.” So the legislative history would indicate that in relationships between the employee and his union, nothing was to be changed. All of the rights and remedies granted under the common law of this country would remain available and indeed other statutory remedies such as the Uniform Declaratory Judgment Act in state court or as the federal statutes have adopted it, would be available. So that would seem to belie the position that at any time Congress ever attempted to immunize labor unions from the kinds of damages necessary to deter conduct under appropriate cases.
William H. Rehnquist: Well, Mr. Mackey is your theory that your punitive damages can be awarded to you under these state law of Wyoming and that Congress has not forbidden it in the Labor Act or that your claim arises for any sort of damages against the Union arises out of the Labor Act?
Terry W. Mackey: Our claim because of the way it was phrased is what is referred to as a statutory tort under the Federal Labor Act itself. Now, this Court has decided in previous cases that had it come up under a state cause of action and I guess now you are beginning to pick names. How are you going to characterize this? For instance --
William H. Rehnquist: Well, I think it's more important than picking names. I had understood that your claim was based on a federal statutory claim such as I understood Vaca versus Sipes to be. But your last few sentences of argument made me think that your urgings that this was sort of common law type of thing that Congress simply hadn't preempted?
Terry W. Mackey: No. I'm suggesting that and the purpose of that last quote was to suggest that in drafting the legislation referred to and relied upon by appellant in this case, they have misconstrued the legislative history. The legislative history did not intend to remove those civil remedies that would have existed had the act never been adopted and perhaps I'm not making myself clear on that, but --
Potter Stewart: Had the act never been about --
William H. Rehnquist: You would never have any cause of action?
Terry W. Mackey: There would have been no statutory tort, which brings me to the next point that is again now picking names. There are almost identical cases involving state courts arising in state courts and by the way Vaca versus Sipes arose in a state court action, but the Laburnum case and the Russell case citied in our briefs and most recently Farmer versus United Brotherhood of Carpenters, a case decided in this Court in 1977 where the cause of action almost identical to the one, which Mr. Foust has, was characterized as an outrageous conduct case, a state tort of outrageous conduct. Now had Mr. Foust perhaps chosen to characterize those same set of facts set forth in his complaint as an outrageous conduct kind of case, then perhaps we would be here under different set of facts and that is the question of whether or not we would be in a Wyoming state law remedies. And under Wyoming state law remedies, punitive damages would be available under those circumstances, but here we are talking about characterizing it. It's the same set of facts, whether you call it outrageous conduct on the part of the Union or whether you call it a statutory tort. I mean the statute does not say that if the labor union fails to represent Mr. Foust then there is a cause of action. These cases have all come up beginning with Elgin and Joliet cited by counsel for the appellant on the basis of an implied duty of fair representation, not written into the statute at all, but indeed arising by virtue of the fact that Congress took away from Mr. Foust his right to bargain with his employer and gave that right to the union.
Thurgood Marshall: An unfettered state employer right?
Terry W. Mackey: I beg your pardon sir.
Thurgood Marshall: Does he have a state implied right under common law?
Terry W. Mackey: He would have a cause of action under the facts of this case similar to that -–
Thurgood Marshall: Did he have a state implied right under union contract; he wouldn't have had a common law –
Terry W. Mackey: Oh, no. The right here is one that this Court has created and consequently, this Court has left us in the position of adopting those cases like Vaca versus Sipes in trying to sort it out and again we come back to what appears to be almost ad hoc an approach for the district courts and the problem that I have in that is that I do not believe that that is what the subsequent cases would take us to although that is what the brief of appellant begins to lead us to. And it seems to me that, if you adopt the position of Laburnum Construction Corporate, the United Construction versus Laburnum and the Russell case, International Union United Automobile Workers versus Russell where punitive damages were totally allowed by the Court. The same is true in Carpenters and again we find the language and the fact of the existence of the punitive damages in Harrison versus the UTU. Harrison versus the UTU is in fact a duty of fair representation case as they are characterized that of the implied right created by statute also known as the statutory tort. And so, consequently it seems to me that we have plenty of authority and that the real question is not whether the Tenth Circuit Court of Appeals in its opinion went far enough, it relied upon the kinds of cases that are set forth in the brief, but whether or not the district court in giving the instruction that it gave on the question of punitive damages was acting lawfully and in accordance with the laws it was then constituted based upon the cases we have cited. The record I believe justifies an award of punitive damages in this case. I do not believe that there is any reason to believe based upon the cases that go before that labor unions were ever immunized to the extent that they might conduct themselves in anyway they see fit without fear of the usual remedies available and consequently we feel that the case was tried appropriately in the Tenth Circuit Court opinion is appropriate and correct and we would ask the Court to affirm.
Warren E. Burger: You have anything further Mr. Cohen?
Laurence J. Cohen: Briefly, Mr. Chief Justice, I would like to comment on two factual aspects. My opponent has referred to the matter of the 1970 grievance, which Mr. Foust attempted to file. Let me say at the outset that I think it has no bearing whatever on the late filing of the discharge claim, but I would like to clarify the record. What is revealed is that after his injury in March of 1970, Mr. Foust was withheld for several days from work by the company's doctor and he felt he should have been paid for those days. He sent a written grievance to the union dated June 17, 1970 that time he did it by himself. The union representatives conferring among themselves, concluded that this was not a question of interpretation of the contract, but grew out of the injury claim, which had to be handled with an entirely separate department of the railroad outside of collective bargaining agreement or under the Federal Employers Liability Act. In terms of whether Mr. Jones contacted Mr. Foust, the record shows that he contacted him on two occasions by telephone. In his April 9, 1971 letter to Foust, he refers to the June 17, 1970 grievance and notes that I stated to you by telephone at that time, that there are no provisions by agreement, by the agreement for filing claims due to medical reasons or injuries and he suggested that this had to be pursued under the FELA, that's page 14(a) of respondents brief. In Mr. Moriadi (ph), that is Mr. Foust prior attorney letter to Jones of November 19, 1970, I'm sorry it's the January 11, 1971 letter, he refers to an additional phone call between them on December, 8. The only points I wish to make on this are that, the matter was not ignored and that the union representatives concluded as a matter of substance that it related to a matter outside of the collective bargaining agreement.
William H. Rehnquist: Mr. Cohen I notice on page seven of the appendix where the amended complaint is set out, that paragraph, one of the complaints is phrased in terms of diversity jurisdiction --
Laurence J. Cohen: That is correct.
William H. Rehnquist: -- rather than federal question jurisdiction. Do you think that a person in Mr. Foust's position would have a right to sue under diversity jurisdiction in state courts for a common law type of breach of fiduciary obligation?
Laurence J. Cohen: I would not think so. I think this is a federal question type of jurisdiction. As far as the former –-
Potter Stewart: Did the district court recite on what grounds it thought it had jurisdiction or not?
Laurence J. Cohen: No it did not. That question really was not raised anywhere below. My only comment on what I think is a completely untenable comparison with Farmer is to say that if one reads the rather outrageous facts in that case against the failure by two days to file a grievance on time here, the disparate of the two cases is quickly apparent.
Potter Stewart: Well now wasn't Farmer a state tort cause of action? The question was whether it was preempted by the labor act?
Laurence J. Cohen: Yes, that is correct. It has no relevance here whatever. I was slightly offended at the comparison that this case is just like Farmer, it is radically different. Mr. Justice Rehnquist I would like to add one further comment to the question you raised before, by pointing out it in a sense Section 8(b)(2) of the National Labor Relations Act, likewise imposes a fiduciary duty on unions vis-à-vis it's members and yet the same universally accepted rule under the NLRA that punitive damages are not available would obtain and we go from there to the fact that under 303 as held in Morton and under 301 as held in Howard Johnson, the remedial principles at the NLRA extend to the LMRA as well.
William H. Rehnquist: Your sections are too much, well I'm still at the dear sir and brother stage of my knowledge of Labor Law.
Laurence J. Cohen: I hope we can take it as given that under the National Labor Relations Act as such the 1935 Act, that only remedial relief is available. In 1947, Congress amended that act through the Labor Management Relations Act and it provided some new -- first of all it provided new set of Union Unfair Labor Practices including 8(b)(2) that they may not ask for the discrimination of employee against employees on the basis of membership. And it also added the 303 statutory toward, where does been a breach of a, or there has been a secondary boycott or jurisdictional strike the employer has that additional remedy, but under Teamsters versus Morton only a remedial relief is available and also an independent breach of contract action and that is 301. The only other point I would make is we think it is incongruent to suggest that a plaintiff in such a case --
Byron R. White: What about the 301 law, is it clear that there no punitive damages ever allowed?
Laurence J. Cohen: We think so. There have been one or two District Courts which at the motion stage have said we won't rule it out.
Byron R. White: This is against employers?
Laurence J. Cohen: Again it could be against the either. Brooke's Shoe interesting enough was union suit against an employer, but it works the other way as well.
Byron R. White: And no punitive damages against employee?
Laurence J. Cohen: I'm not aware of any actual award of punitive damages in any 301 case.
Byron R. White: Well it has it been raised and then rejected or not?
Laurence J. Cohen: It has -- well it's been expressly rejected by the Third Circuit in the Brooke Shoe decision that we cite. Two District Courts at the motions stage have said we are not prepared to say they can never be awarded, but there was no decision on the merits of that question. Our final point is that we think it would be incongruence to allow a plaintiff in these cases to recover more from his union in this situation that if the union had filed the grievance and he would have been entitled to against the employer itself. Thank you.
Warren E. Burger: Thank you gentlemen. The case is submitted.